Order issued February 4, 2014




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                             NO. 01-14-000087-CV
                           ———————————
                     IN RE PATRICK GRIFFITH, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                                     ORDER

      Relator has filed a petition for writ of habeas corpus and requested

temporary relief.1

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the

relator’s request for temporary relief. The Sheriff of Brazoria County is hereby


1
      The underlying lawsuit is In the Matter of the Marriage of Angela Griffith and
      Patrick Griffith, No. 72063 (300th Dist. Ct., Brazoria County, Tex.).
ordered to discharge relator from custody on relator executing and filing with the

Sheriff of Brazoria County a good and sufficient bond, conditioned as required by

law, in the amount of $100.00. See TEX. R. APP. P. 52.8(b)(3). This order will

remain in effect until the case in this Court is finally decided or until further order

from this Court.

      It is further ordered that the real party in interest shall have until February

25, 2014 to file a response brief, if any, and any relevant portions of the record.

See TEX. R. APP. P. 52.4, 52.8(b)(1).



Judge’s signature: /s/ Justice Evelyn Keyes

Date: February 4, 2014




                                          2